                                                                               USDC 1 DNY
                                                                               DOCUi ENT
                                                                               ELECTRI0:\ICA LLY FILED
                                                                               DOC#:
                                                                                          I
 UNITED STA TES D ISTRJCT COURT                                                D ATE f11. ED:       3 I b'
 SOUTHERN DISTRICT OF NEW YORK
                                                                                          I           .
  United States of America                                                         Proterve Order
                  v.                                                                20 C,. 130 (CM)
  JOSE MEJJCANOS,

                               Defendants.



        Upon the application of the United States of America, w ith the consent of the undersigned

counsel, and the defendant having requested discovery under Fed . R . Crim . P. 16, the Court hereby

finds and orders as follows:

        I. Disclosure Material. The Government has made and will make di sclosure to the

defendant of documents, objects and information, including electronically stored information

("ESI"), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §35 0, and the

Government's general obligation to produce exculpatory and impeachment materia in criminal

cases, all of which will be referred to herein as "disclosure material." The Government s disclosure

material may include material that (i) affects the privacy, confidentiality of individua s; (ii) would

impede, if prematurely disclosed, the Government's ongoing investigation                01uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; an( (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necel sary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government 's disclosT e material,

referred to herein as " sensitive disclosure material," contains information that identi l es, or could

lead to the identification of: witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, person s and property of lov d ones, will
be subject to risk ofhann absent the protective considerations set forth herein. The    overnment ' s

designation of material as sensitive disclosure material will be controlling absent con rary order of

the Court.

        3. Facilitation of Discovery. The entry of a protective order in this case w II permit the

Government to produce expeditiously the disclosure material without further litigati     or the need

for redaction. It will also afford the defense prompt access to those materials, in unr ldacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set fort I herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense coun el, including

any successor counsel ("the defense") other than as set forth herein , and shall be used by the

defense solely for purposes of defending this action . The defense shall not post a y disclosure

material on any lnternet site or network site to which persons other than the partieJ hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       6. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

             (a) The defendant

             (b) Personnel for whose conduct counsel is responsible, i.e. , personnel e ployed by or

       retained by counsel, as needed for purposes of defending this action;

             (c) Prospective witnesses for purposes of defending this action .


                                                   2
        7 . Sensitive disclosure material shall be disclosed on an "attorney's eyes only basis,"

specifically, sensitive disclosure material shall be disclosed only as follows:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel e ployed by or

        retained by counsel, as needed for purposes of defending this action;

        8. The Government may authorize, in writing, disclosure of disclosure materi I beyond that

otherwise permitted by this Order without further Order of this Court.

        9. This Order does not prevent the disclosure of any disclosure material in ary hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this acti , n. However,

sensitive disclosure material pertinent to any motion before the Court should initially ,e filed under

seal, absent consent of the Government or Order of the Court. All filings should co ply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

                             Disclosure and Protection of Seized ESI

        10. The Government has advised that information that may be subject to disc osure in this

case may be contained within ESI that the Government has seized from various eel phones, and

other devices and storage media. This ESI was seized from the defendant:

        11 . The Government is authorized to disclose to counsel for the defendant, or use solely

as pennitted herein, the entirety of such seized ES! as the Government believes may contain

disclosure material ("the seized ESI disclosure material"). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by o retained by

counsel, may review the seized ESI disclosure material to identify items pertinent     t1the defense.

                                                   3
They shall not further disseminate or disclose any portion of the seized ESI disclo ure material

except as otherwise set forth under this Order.

         12. This Order places no restriction on a defendant's use or disclosure of ESI t at originally

belonged to the defendant.

                                 Return or Destruction of Material                        I
         13. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosL e material,

including the seized ES! disclosure material, within 30 days of the expiration of +           period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
                                                                                          I
order dismissing any of the charges in the above-captioned case; or the granting o1 any motion

made on behalf of the Government dismissing any charges in the above-captioned cas ., whichever

date is later. of this litigation, including appeal. This provision does not apply to a       disclosure

material or ES] that belongs to the defendant.

         14. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the G vernment's

ESl production. All such persons shall be subject to the terms of this Order. Defense 1ounsel shall

maintain a record of what information has been disclosed to which such persons.

                                     Retention of Jurisdiction
        15. The provisions of this order shall not terminate at the conclusion oft is criminal

prosecution and the Court will retain jurisdiction to enforce this Order following te I nination of

the case .



                                                  4
AGREED AND CONSENTED TO:

      Geoffrey S. Bennan
      United States Attorney

                                                                     3/1 7/2020
by:   ··p········   ·~~~.Js/Peter J, Davis ___ - --·--•·     Date:
               eter J. Davis
      Assistant U11ited--Sfflks Attorney


                                                             Date:    b'3 ·   11 ·   7,.o l-




SO ORDERED:

Dated: New York, New York
       March ~ 2020


                                                           HONORABLE COLLEEN MC~ AHON
                                                             UNITED STATES DISTRIC JUDGE




                                                     5
